 

Exhibit 10.2

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

GOLUB CAPITAL BDC FUNDING II LLC,

 

as the Purchaser

 

and

 

Golub CAPITAL BDC, INC.,

 

as the Transferor

 

Dated as of February 1, 2019

 

 

 

 



TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS 1       Section 1.1. General 1 Section
1.2. Specific Terms 2 Section 1.3. Other Terms 4 Section 1.4. Certain References
4       ARTICLE II. SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS 4      
Section 2.1. Sale and Purchase of the Eligible Loan Assets 4 Section 2.2.
Purchase Price 7 Section 2.3. Payment of Purchase Price 7 Section 2.4. Nature of
the Sales 8       ARTICLE III. CONDITIONS OF SALE AND PURCHASE 9       Section
3.1. Conditions Precedent to Effectiveness 9 Section 3.2. Conditions Precedent
to All Purchases 10       ARTICLE IV. REPRESENTATIONS AND WARRANTIES 12      
Section 4.1. Representations and Warranties of the Transferor 12 Section 4.2.
Representations and Warranties of the Transferor Relating to the Agreement and
the Sale Portfolio 21 Section 4.3. Representations and Warranties of the
Purchaser 22       ARTICLE V. COVENANTS OF THE TRANSFEROR 24       Section 5.1.
Protection of Title of the Purchaser 24 Section 5.2. Affirmative Covenants of
the Transferor 26 Section 5.3. Negative Covenants of the Transferor 30      
ARTICLE VI. REPURCHASES AND SUBSTITUTION BY THE TRANSFEROR 32       Section 6.1.
Repurchase of Loan Assets 32 Section 6.2. Substitution of Loan Assets 33 Section
6.3. Repurchase Limitations 34       ARTICLE VII. ADDITIONAL RIGHTS AND
OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO 34       Section 7.1. Rights of the
Purchaser 34 Section 7.2. Rights With Respect to Loan Files 35 Section 7.3.
Notice to Collateral Agent and Administrative Agent 35



 



i

 

 



ARTICLE VIII. TRANSFEROR TERMINATION EVENTS 35       Section 8.1. Transferor
Termination Events 35 Section 8.2. Remedies 37 Section 8.3. Survival of Certain
Provisions 38       ARTICLE IX. INDEMNIFICATION 38       Section 9.1.
Indemnification by the Transferor 38 Section 9.2. Assignment of Indemnities 39  
    ARTICLE X. MISCELLANEOUS 40       Section 10.1. Limitation on Liability 40
Section 10.2. Amendments; Limited Agency 40 Section 10.3. Waivers; Cumulative
Remedies 40 Section 10.4. Notices 40 Section 10.5. Merger and Integration 41
Section 10.6. Severability of Provisions 41 Section 10.7. GOVERNING LAW; JURY
WAIVER 41 Section 10.8. Consent to Jurisdiction; Service of Process 41 Section
10.9. Costs, Expenses and Taxes 42 Section 10.10. Counterparts 42 Section 10.11.
Bankruptcy Non-Petition and Limited Recourse; Claims 42 Section 10.12. Binding
Effect; Assignability 43 Section 10.13. Waiver of Setoff 43 Section 10.14.
Headings and Exhibits 44 Section 10.15. Rights of Inspection 44 Section 10.16.
Subordination 44



 

SCHEDULES AND EXHIBITS

 

Schedule I – Sale Portfolio List

 

ii

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT, dated as of February 1, 2019, by and between
Golub Capital BDC, Inc., a Delaware limited liability company, as the seller
(the “Transferor”) and Golub Capital BDC Funding II LLC, a Delaware limited
liability company, as the purchaser (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Transferor from time to time, and the Transferor has agreed to Sell (as
hereinafter defined) to the Purchaser from time to time, certain Loan Assets (as
hereinafter defined) and Related Assets related thereto on the terms set forth
herein;

 

WHEREAS, it is contemplated that the Purchaser will grant a security interest in
the Loan Assets and Related Assets Purchased hereunder, to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan and Servicing
Agreement (as defined herein) and the related Transaction Documents; and

 

WHEREAS, the Transferor agrees that all representations, warranties, covenants
and agreements made by the Transferor herein with respect to the Sale Portfolio
shall also be for the benefit of any Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Transferor,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.      General. Unless a contrary intention appears: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine or neuter forms, (c) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall,” (e) the word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law of with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities, (f) unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as amended, modified, supplemented,
restated or replaced from time to time in accordance with the terms thereof
(subject to any restrictions on such amendments, modifications, supplements,
restatements or replacements set forth herein), (ii) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented, or otherwise modified
(including by succession of comparable successor laws), (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (iv) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (v) all references herein to Articles, Sections, Exhibits, Annexes and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits,
Annexes and Schedules to, this Agreement and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (g) unless expressly stated otherwise,
any decision to be made at the discretion of any Person shall be in its sole
discretion (or in the case of the Purchaser, its assignee), (h) reference to any
time means New York, New York time (unless expressly specified otherwise), (i)
any reference to “close of business” means 6:00 p.m., New York, New York time,
and (j) any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge of a Responsible Officer after reasonable inquiry.
Capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Loan and Servicing Agreement, provided
that if within such definition in the Loan and Servicing Agreement a further
term is used which is defined herein, then such further term shall have the
meaning given to such further term herein.

 

1

 

  

Section 1.2.      Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

 

“Agreement” means this Purchase and Sale Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.

 

“Early Termination” has the meaning specified in Section 8.1(a).

 

“Facility Financing Statements” has the meaning specified in Section 3.1(d).

 

“Indemnified Amounts” has the meaning specified in Section 9.1(a).

 

“Indemnified Party” has the meaning specified in Section 9.1(a).

 

“Loan and Servicing Agreement” means that certain Loan and Servicing Agreement,
dated as of February 1, 2019, by and among the Purchaser, as the Borrower, the
Transferor, as the Originator and the Servicer, Morgan Stanley Senior Funding
Inc., as the Administrative Agent, the Lenders from time to time party thereto,
each of the Securitization Subsidiaries from time to time party thereto and
Wells Fargo Bank, National Association, as the Collateral Agent, the Account
Bank and the Collateral Custodian.

 

“Loan Asset” means any commercial loan listed on Schedule I hereto (and
including any updates thereto), and all accounts, payment intangibles,
instruments and other property related to the foregoing.

 

“Loan Assignment” means any assignment and assumption agreement, assignment and
acceptance or similar assignment agreement at any time entered into between the
Transferor and the Purchaser, and if applicable, accepted by the agent or
trustee under any Underlying Instrument for the purpose of conveying the
Transferor’s right, title and interest in and to the Loan Assets set forth
therein to the Purchaser.

 

2

 

 

“Non-Consolidation/True Sale Opinion” has the meaning specified in Section
4.1(kk).

 

“Purchase” means a purchase by the Purchaser of an Eligible Loan Asset and the
Related Assets from the Transferor pursuant to ARTICLE II.

 

“Purchase Date” has the meaning specified in Section 2.1(b).

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).

 

“Repurchase Price” means, with respect to a Loan Asset to be repurchased
pursuant to ARTICLE VI hereof, an amount equal to the sum of (a)(i) the
then-applicable Advance Rate of such Loan Asset, multiplied by (ii) the
Outstanding Balance of such Loan Asset, plus (b) any expenses or fees with
respect to such Loan Asset and costs and damages incurred by the Purchaser (or
any of its assignees, including the Administrative Agent or any Lender) in
connection with any violation by such Loan Asset or the related Obligor of any
Applicable Law.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Transferor in the
property identified below in clauses (a) through (c) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles (including payment intangibles), instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, or other property consisting of, arising out of, or related to any
of the following (in each case excluding the Retained Interest and the Excluded
Amounts):

 

(a)       the Loan Assets, and all monies due or to become due in payment under
such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(b)       the Related Assets with respect to the Loan Assets referred to in
clause (a); and

 

(c)       all income and Proceeds of the foregoing.

 

3

 

 

“Schedule I” means the schedule of all Sale Portfolio that is Sold by the
Transferor to the Purchaser on each Purchase Date and incorporated herein by
reference, which schedule shall, together with all supplements and amendments
thereto, be included in and made part of the Loan Asset Schedule attached to the
Loan and Servicing Agreement.

 

“Substitute Eligible Loan Asset” has the meaning specified in Section 6.2(a).

 

“Substitution” has the meaning specified in Section 6.2(a).

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Transferor or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Loan Asset, the
Related Collateral (if any) and/or any other Related Assets from the Transferor
to the Purchaser under this Agreement (excluding taxes measured by net income).

 

“Transferor Purchase Event” means with respect to any Loan Asset, the occurrence
of a breach of the Transferor’s representations and warranties under Section 4.2
on the Cut-Off Date for such Loan Asset.

 

“Transferor Termination Event” has the meaning specified in Section 8.1(a).

 

Section 1.3.      Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP, as in effect from
time to time. All terms used in Article 9 of the New York UCC, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4.       Certain References. All references to the Outstanding Balance
of a Loan Asset as of a Purchase Date shall refer to the close of business on
such day.

 

ARTICLE II.

 

SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS

 

Section 2.1.       Sale and Purchase of the Eligible Loan Assets. On or after
the Closing Date:

 

(a)       Subject to the terms and conditions of this Agreement (including the
conditions to Purchase set forth in ARTICLE III), the Transferor hereby agrees
to (i) sell, transfer and otherwise convey (collectively, “Sell” and any such
sale, transfer and/or other conveyance, a “Sale”), from time to time, to the
Purchaser, without recourse (except to the extent specifically provided herein),
and the Purchaser hereby agrees to purchase, all right, title and interest of
the Transferor (whether now owned or hereafter acquired or arising, and wherever
located) in and to certain Sale Portfolio designated by the Transferor and (ii)
transfer, or cause the deposit into, the Collection Account of all Available
Collections received by the Transferor on account of any Sale Portfolio
hereunder on and after the Purchase Date with respect to such Sale Portfolio, in
each case, within two (2) Business Days of the receipt thereof. The Transferor
hereby acknowledges that each Sale to the Purchaser hereunder is absolute and
irrevocable, without reservation or retention of any interest whatsoever by the
Transferor.

 

4

 

 

(b)       The Transferor shall on any Business Day prior to a Transferor
Termination Event (each a “Purchase Date”) execute and deliver to the Purchaser
a proposed Loan Assignment identifying the Sale Portfolio to be Sold by the
Transferor to the Purchaser on such Purchase Date. From and after such Purchase
Date, such Sale Portfolio shall be deemed to be listed on Schedule I hereto and
constitute part of the Sale Portfolio hereunder.

 

(c)       [reserved].

 

(d)       On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Transferor to the Purchaser on such Purchase Date, and the Transferor shall not
take any action inconsistent with such ownership and shall not claim any
ownership interest in such Sale Portfolio.

 

(e)       Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Transferor; it being understood that the Transferor shall be liable to the
Purchaser for all representations, warranties, covenants and indemnities made by
the Transferor pursuant to the terms of this Agreement, all of which obligations
are limited so as not to constitute recourse to the Transferor for the credit
risk of the Obligors.

 

(f)       The Purchaser and any assignee of the Purchaser shall have the funding
obligations to Obligors pursuant to the terms of the applicable Underlying
Instrument for Delayed Draw Loan Assets and any other obligation or liability to
Obligors required of the Purchaser or such assignee as lender of record. The
Purchaser and any assignee of the Purchaser shall not have any obligation or
liability to any Obligor or client of the Transferor (including any obligation
to perform any obligation of the Transferor, including with respect to any other
related agreements) in respect of the Sale Portfolio other than those
obligations and liabilities set forth in the preceding sentence. No Secured
Party shall have any obligation or liability pursuant to the terms of the
applicable Underlying Instrument, no such obligation or liability is intended to
be assumed by the Secured Parties and any such assumption is expressly
disclaimed. Without limiting the generality of the foregoing, the Sale of the
Sale Portfolio by the Transferor to the Purchaser pursuant to this Agreement
does not constitute and is not intended to result in a creation or assumption by
the Purchaser or the Secured Parties of any obligation of the Transferor, as
lead agent, collateral agent or paying agent under any Loan Asset.

 

(g)       In connection with each Purchase of Sale Portfolio hereunder, the
Transferor shall cause to be delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 4:00 p.m. on the related Purchase
Date, an e-mailed copy of the duly executed original promissory notes of the
Loan Assets (or, in the case of any Noteless Loan, a fully executed assignment
agreement or credit agreement (as applicable)); provided that, notwithstanding
the foregoing, the Transferor shall cause the Loan Asset Checklist and the other
Required Loan Documents with respect to such Loan Assets to be in the possession
of the Collateral Custodian not later than (A) five (5) Business Days if the
Servicer or its Affiliate is the agent with respect to such Loan Asset and (B)
otherwise, thirty (30) days in each case after the related Purchase Date as to
any Loan Assets.

 

5

 

 

(h)       In accordance with the Loan and Servicing Agreement, certain documents
relating to the Sale Portfolio shall be delivered to and held in trust by the
Collateral Custodian for the benefit of the Purchaser and its assignees, and the
Purchaser hereby instructs the Transferor to cause such documents to be
delivered to the Collateral Custodian. Such delivery to the Collateral Custodian
of such documents and the possession thereof by the Collateral Custodian is at
the will of the Purchaser and its assignees and in a custodial capacity for
their benefit only.

 

(i)       The Transferor shall provide all information, and any other reasonable
assistance, to the Collateral Custodian and the Collateral Agent necessary for
the Collateral Custodian and the Collateral Agent, as applicable, to conduct the
management, administration and collection of the Sale Portfolio Purchased
hereunder in accordance with the terms of the Loan and Servicing Agreement.

 

(j)        In connection with each Purchase of Sale Portfolio hereunder, the
Transferor hereby grants to each of the Purchaser and its assigns, the
Administrative Agent, the Lender, the Collateral Agent and the Collateral
Custodian an irrevocable, non-exclusive license to use, without royalty or
payment of any kind, all software used by the Transferor to account for the Sale
Portfolio, to the extent necessary to administer the Sale Portfolio, whether
such software is owned by the Transferor or is owned by others and used by the
Transferor under license agreements with respect thereto; provided that, should
the consent of any licensor of such software be required for the grant of the
license described herein to be effective or for the Purchaser to assign such
licenses to the Transferor or any successor, the Transferor hereby agrees that
upon the request of the Purchaser or its assignees, the Administrative Agent,
the Lender, the Collateral Custodian or the Collateral Agent, the Transferor
shall use commercially reasonable efforts to obtain the consent of such
third-party licensor. The license granted hereby shall be irrevocable until the
Collection Date and shall terminate on the date this Agreement terminates in
accordance with its terms. The Transferor shall use its commercially reasonable
efforts to ensure that each of the Purchaser (and its assignees), the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the Transferor (or any successor) has an enforceable right (whether by
license or sublicense or otherwise) to use all of the computer software used to
account for the Sale Portfolio and/or to recreate the related Loan Files.

 

(k)       In connection with the Purchase by the Purchaser of Sale Portfolio as
contemplated by this Agreement, the Transferor further agrees that it shall, at
its own expense, indicate clearly and unambiguously in its computer files on or
prior to each Purchase Date, and its financial statements, that such Sale
Portfolio has been purchased by the Purchaser in accordance with this Agreement.

 

(l)        The Transferor further agrees to deliver to the Purchaser on or
before each Purchase Date a computer file containing a true, complete and
correct list of all Loan Assets to be Sold hereunder on such Purchase Date,
identified by Obligor’s name and Outstanding Balance as of the related Cut-Off
Date. Such file or list shall be delivered to the Purchaser as confidential and
proprietary, and is hereby incorporated into and made a part of Schedule I to
this Agreement, as such Schedule I may be supplemented and amended from time to
time.

 

6

 

 

(m)      The Transferor shall, at all times, continue to fulfill its obligations
under, and in strict conformance with, the terms of all Underlying Instruments
(other than with respect to funding obligations to Obligors pursuant to the
terms of the applicable Underlying Instrument for Delayed Draw Loan Assets and
any other obligations to Obligors or other third parties pursuant to the terms
of the applicable Underlying Instrument required of the Purchaser as lender of
record under such Underlying Instrument) related to any Sale Portfolio purchased
hereunder, including without limitation any obligations pertaining to any
Retained Interest.

 

(n)       The Transferor and the Purchaser each acknowledge with respect to
itself that the representations and warranties of the Transferor in Section 4.1
and Section 4.2 hereof and of the Purchaser in Section 4.3 hereof, and the
covenants and agreements of the Transferor herein, including without limitation,
in ARTICLE V and ARTICLE VI hereof, will run to and be for the benefit of the
Purchaser and the Collateral Agent (on behalf of the Secured Parties) and the
Purchaser and the Collateral Agent (on behalf of the Secured Parties), upon the
occurrence of a Transferor Termination Event, may enforce directly (without
joinder of the Purchaser when enforcing against the Transferor) the obligations
of the Transferor or the Purchaser, as applicable, with respect to breaches of
such representations, warranties, covenants and all other obligations, as set
forth in this Agreement.

 

Section 2.2.       Purchase Price.

 

The purchase price for each item of Sale Portfolio (other than Non-Levered Loan
Assets) Sold to the Purchaser hereunder (the “Purchase Price”) shall be the fair
market value of such Loan Asset. The Purchase Price for any Non-Levered Loan
Asset Sold by the Transferor to the Purchaser on any Purchase Date shall be the
fair market value thereof.

 

Section 2.3.       Payment of Purchase Price.

 

(a)       The Purchase Price for any Sale Portfolio Sold by the Transferor to
the Purchaser on any Purchase Date shall be paid in a combination of: (i)
immediately available funds; and (ii) if the Purchaser does not have sufficient
funds to pay the full amount of the Purchase Price (after taking into account
the Advances the Purchaser expects to receive pursuant to the Loan and Servicing
Agreement), by means of a capital contribution by the Transferor to the
Purchaser.

 

(b)       The portion of such Purchase Price to be paid in immediately available
funds shall be paid by wire transfer on the applicable Purchase Date to an
account designated by the Transferor on or before such Purchase Date or by means
of proper accounting entries being entered upon the accounts and records of the
Transferor and the Purchaser on the applicable Purchase Date.

 

(c)        In connection with each delivery of a Loan Assignment (other than
with respect to any Non-Levered Loan Asset), the Transferor hereunder shall be
deemed to have certified, with respect to the Sale Portfolio to be Sold by it on
such day, that its representations and warranties contained in Section 4.1 and
Section 4.2 are true, complete and correct in all material respects (or, in the
case of any representation and warranty that is already qualified by
materiality, subject to the materiality standard set forth therein) on and as of
such day, with the same effect as though made on and as of such day (other than
any representation or warranty that is made as of a specific date), that no
Event of Default has occurred or would result therefrom and no Unmatured Event
of Default exists or would result therefrom.

 

7

 

 

(d)       Upon the payment of the Purchase Price for any Purchase, title to the
Sale Portfolio included in such Purchase shall vest in the Purchaser, whether or
not the conditions precedent to such Purchase and the other covenants and
agreements contained herein were in fact satisfied; provided that the Purchaser
shall not be deemed to have waived any claim it may have under this Agreement
for the failure by the Transferor in fact to satisfy any such condition
precedent, covenant or agreement.

 

Section 2.4.       Nature of the Sales.

 

(a)       It is the express intent of the parties hereto that the Sale of the
Sale Portfolio by the Transferor to the Purchaser hereunder be, and be treated
for all purposes as an absolute and true sale by the Transferor (free and clear
of any Lien, security interest, charge or encumbrance other than Permitted
Liens) of such Sale Portfolio. It is, further, not the intention of the parties
that such Sale be deemed a pledge of the Sale Portfolio by the Transferor to the
Purchaser to secure a debt or other obligation of the Transferor. However, in
the event that, notwithstanding the intent of the parties, the Sale Portfolio is
held to continue to be property of the Transferor, then the parties hereto agree
that: (i) this Agreement shall also be deemed to be, and hereby is, a “security
agreement” within the meaning of Article 9 of the UCC; (ii) the transfer of the
Sale Portfolio provided for in this Agreement shall be deemed to be a grant by
the Transferor to the Purchaser of a first priority security interest (subject
only to Permitted Liens) in all of the Transferor’s right, title and interest in
and to the Sale Portfolio and all amounts payable to the holders of the Sale
Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Controlled Accounts, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of the Sale Portfolio together with all of the other
obligations of the Transferor hereunder; (iii) the possession by the Purchaser
or the Collateral Agent (or the Collateral Custodian on behalf of the Collateral
Agent, for the benefit of the Secured Parties) of Sale Portfolio and such other
items of property as constitute instruments, money, negotiable documents or
chattel paper shall be, subject to clause (iv), for purposes of perfecting the
security interest pursuant to the UCC; and (iv) acknowledgements from Persons
holding such property shall be deemed acknowledgements from custodians, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under Applicable Law. The parties further agree in such event
that any assignment of the interest of the Purchaser pursuant to any provision
hereof shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement. The Purchaser shall, to the extent
consistent with this Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.

 

8

 

 

(b)       It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Transferor to the Purchaser pursuant to this Agreement
shall constitute assets owned by the Purchaser and shall not be part of the
Transferor’s estate in the event of the filing of a bankruptcy petition by or
against the Transferor under any bankruptcy or similar law.

 

(c)       The Purchaser agrees to treat, and shall cause the Transferor to
treat, for all purposes, the transactions effected by this Agreement as sales of
assets to the Purchaser. The Transferor agrees to reflect in the Transferor’s
financial records and to include a note in its publicly filed annual and
quarterly financial statements indicating that: assets that have been sold
hereunder are owned by the Purchaser and that while the Purchaser is
consolidated in the financial statements of the Transferor, the creditors of the
Purchaser have received ownership and/or security interests in such assets and
such assets are not available to the creditors of the Transferor (or any
creditors of its affiliates).

 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.      Conditions Precedent to Effectiveness. This Agreement shall be
effective upon the satisfaction of the conditions precedent that the Purchaser
shall have received on or before the Closing Date, in form and substance
satisfactory to the Purchaser, all of the following:

 

(a)       a copy of this Agreement duly executed by each of the parties hereto;

 

(b)       a certificate of the Secretary or Assistant Secretary of the
Transferor, dated the Closing Date, certifying (i) the names and true signatures
of the incumbent officers of the Transferor authorized to sign on behalf of the
Transferor this Agreement, the Loan Assignments and all other documents to be
executed by the Transferor hereunder or in connection herewith (on which
certificate the Purchaser and its assignees may conclusively rely until such
time as the Purchaser and such assignees shall receive from the Transferor, a
revised certificate meeting the requirements of this Section 3.1(b)), (ii) that
the copy of the Transferor’s certificate of formation, certificate of
incorporation, articles of incorporation or articles of organization, as
applicable, attached to such certificate is a complete and correct copy and that
such certificate of formation, certificate of incorporation, articles of
incorporation or articles of organization have not been amended, modified or
supplemented and are in full force and effect, (iii) that the copy of the
Transferor’s bylaws, limited liability company agreement or limited partnership
agreement, as applicable, attached to such certificate is a complete and correct
copy, and that such bylaws, limited liability company agreement or limited
partnership agreement have not been amended, modified or supplemented and are in
full force and effect, and (iv) that the copy of the resolutions of the
Transferor’s board of managers attached to such certificate, approving and
authorizing the execution, delivery and performance by the Transferor of this
Agreement, the Loan Assignments and all other documents to be executed by the
Transferor hereunder or in connection herewith, is a complete and correct copy
and such resolutions have not been amended, modified or supplemented and are in
full force and effect;

 

9

 

 

(c)       a good standing certificate, dated as of a recent date for the
Transferor, issued by the Secretary of State of the Transferor’s State of
formation, incorporation or organization;

 

(d)       financing statements (the “Facility Financing Statements”) describing
the Sale Portfolio, and (i) naming the Transferor as the “debtor/transferor”,
the Purchaser as “secured party/buyer” and the Collateral Agent, on behalf of
the Secured Parties, as “secured party/total assignee” and (ii) other similar
instruments or documents, as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC of all appropriate jurisdictions
or any comparable law to perfect the Purchaser’s interest and the Collateral
Agent’s, on behalf of the Secured Parties, interests, respectively, in all Sale
Portfolio;

 

(e)       financing statements, if any, necessary to release all security
interests and other rights of any Person in the Sale Portfolio previously
granted by the Transferor;

 

(f)       copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Closing
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Transferor (under its present
name and any previous name) as debtor and which are filed in the jurisdiction of
Delaware, together with copies of such financing statements (none of which shall
cover any Sale Portfolio);

 

(g)       all instruments in connection with the transactions contemplated by
this Agreement shall be satisfactory in form and substance to the Purchaser and
the Administrative Agent, and the Purchaser and the Administrative Agent shall
have received from the Transferor copies of all documents (including, without
limitation, records of corporate proceedings, approvals and opinions) relevant
to the transactions herein contemplated as the Purchaser and the Administrative
Agent may have reasonably requested;

 

(h)       any necessary third-party consents and approvals to the closing of the
transactions contemplated hereby, in form and substance satisfactory to the
Purchaser;

 

(i)        all fees then required to be paid in accordance with the provisions
of the Transaction Documents shall have been paid on the Closing Date; and

 

(j)        one or more favorable Opinions of Counsel of counsel to the
Transferor with respect to the perfection and enforceability of the security
interest hereunder and such other matters as the Purchaser or any assignee
thereof may reasonably request.

 

Section 3.2.      Conditions Precedent to All Purchases. Each Purchase to take
place on a Purchase Date on or after the Closing Date hereunder shall be subject
to the further conditions precedent that:

  

10

 

 

(a)       The following statements shall be true:

 

(i)       The representations and warranties of the Transferor contained in
Section 4.1 and Section 4.2 shall be true, complete and correct in all material
respects (or, in the case of any representation and warranty that is already
qualified by materiality, subject to the materiality standard set forth therein)
on and as of such Purchase Date, before and after giving effect to the Purchase
to take place on such Purchase Date and to the application of proceeds
therefrom, as though made on and as of such date (other than any representation
and warranty that is made as of a specific date);

 

(ii)       There exists no material breach of any covenant contained in Article
V and other agreements set forth herein before and after giving effect to each
Purchase;

 

(iii)      No Transferor Termination Event (or event which, with the passage of
time or the giving of notice, or both would constitute a Transferor Termination
Event) shall have occurred or would result from such Purchase;

 

(iv)      The Facility Maturity Date has not yet occurred;

 

(v)       No Applicable Law shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof; and

 

(vi)      No Liens exist in respect of Taxes (other than Permitted Liens) which
are prior to the Lien of the Collateral Agent on the Eligible Loan Assets to be
transferred to the Purchaser on such Purchase Date.

 

(b)       The Purchaser shall have received a duly executed and completed Loan
Assignment along with an updated Schedule I that is true, complete and correct
as of the related Cut-Off Date.

 

(c)       The Transferor shall have delivered to the Collateral Custodian on
behalf of the Purchaser and any assignee thereof each item required to be
contained in the Required Loan Documents and the Loan Asset Checklist of any of
the Loan Assets or Related Assets related thereto being acquired by the
Purchaser not later than the related Purchase Date.

 

(d)       The Transferor shall have taken all steps necessary under all
Applicable Law in order to Sell to the Purchaser the Sale Portfolio being
Purchased on such Purchase Date and, upon the Sale of such Sale Portfolio from
the Transferor to the Purchaser pursuant to the terms hereof, the Purchaser will
have acquired good and marketable title to and a valid and perfected ownership
interest in such Sale Portfolio, as lender of record of each Loan Asset included
in such Sale Portfolio, free and clear of any Lien, security interest, charge or
encumbrance (other than Permitted Liens). The Transferor shall have caused to be
made, taken or performed all filings (including without limitation UCC filings)
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in such Eligible Loan Assets and the Related Assets related thereto (subject
only to Permitted Liens).

 

11

 

 

(e)       The Administrative Agent shall have provided an Approval Notice to the
Transferor for each of the Eligible Loan Assets identified on an updated
Schedule I on the applicable Purchase Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.      Representations and Warranties of the Transferor. The
Transferor makes the following representations and warranties, on which the
Purchaser relies in acquiring the Sale Portfolio (other than with respect to any
Non-Levered Loan Asset) Purchased hereunder and each of the Secured Parties
relies upon in entering into the Loan and Servicing Agreement. As of each
Purchase Date (unless a specific date is specified below):

 

(a)       Organization and Good Standing. The Transferor has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority necessary to own or lease its properties and to conduct its
business as such business is presently conducted and to enter into and perform
its obligations pursuant to this Agreement, and had at all relevant times, and
now has, all necessary power, authority and legal right to acquire and own the
Sale Portfolio and to Sell such Sale Portfolio to the Purchaser hereunder.

 

(b)       Due Qualification. The Transferor is duly qualified to do business as
a limited liability company, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
and/or the conduct of its business requires such qualification, licenses or
approvals.

 

(c)       Power and Authority; Due Authorization; Execution and Delivery. The
Transferor (i) has all necessary power, authority and legal right to (A) execute
and deliver this Agreement, each Loan Assignment and the other Transaction
Documents to which it is a party and (B) carry out the terms of this Agreement,
each Loan Assignment and the other Transaction Documents to which it is a party,
and (ii) has duly authorized by all necessary organizational action the
execution, delivery and performance of this Agreement, each Loan Assignment and
the other Transaction Documents to which it is a party and the sale and
assignment of an ownership interest in the Sale Portfolio on the terms and
conditions herein provided. This Agreement, each Loan Assignment and each other
Transaction Document to which the Transferor is a party have been duly executed
and delivered by the Transferor.

 

(d)       Valid Conveyance; Binding Obligations. This Agreement, each Loan
Assignment and the Transaction Documents to which the Transferor is party have
been and, in the case of each Loan Assignment delivered after the Closing Date,
will be, duly executed and delivered by the Transferor, and this Agreement,
together with the applicable Loan Assignment in each case, shall effect valid
Sales of Sale Portfolio, enforceable against the Transferor and creditors of and
purchasers from the Transferor, and this Agreement, each Loan Assignment and
such Transaction Documents shall constitute legal, valid and binding obligation
of the Transferor enforceable against the Transferor in accordance with its
respective terms, except as enforceability may be limited by Bankruptcy Laws and
general principles of equity (whether considered in a suit at law or in equity).

 

12

 

 

(e)       No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which the Transferor is a
party and the fulfillment of the terms hereof and thereof will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the
Transferor’s Constituent Documents or any contractual obligation of the
Transferor, (ii) result in the creation or imposition of any Lien upon any of
the Transferor’s properties pursuant to the terms of any such contractual
obligation, other than this Agreement, the other Transaction Documents to which
it is a party and Permitted Liens, or (iii) violate any Applicable Law.

 

(f)        No Proceedings. There is no litigation, proceeding or investigation
pending or threatened against the Transferor, before any Governmental Authority
(i) asserting the invalidity of this Agreement, any Loan Assignment or any other
Transaction Document to which the Transferor is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement, any
Loan Assignment or any other Transaction Document to which the Transferor is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

 

(g)       All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Transferor of this Agreement and any other Transaction Document to which the
Transferor is a party, including, without limitation, for the transfer of the
Collateral to the Borrower and the pledge of a first priority perfected security
interest in such Collateral by the Purchaser to the Collateral Agent, have been
obtained.

 

(h)       State of Organization, Etc. Except as permitted hereunder, the
Transferor’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Transferor has not changed its name since its incorporation; does
not have tradenames, fictitious names, assumed names or “doing business as”
names. The chief executive office of the Transferor (and the location of the
Transferor’s Records regarding the Sale Portfolio (other than those delivered to
the Collateral Custodian)) is at the address of the Transferor set forth in
Section 10.4 (or at such other address as shall be designated by such party in a
written notice to the other parties hereto). The Transferor’s only jurisdiction
of incorporation is Delaware, and, except as permitted hereunder, the Transferor
has not changed its jurisdiction of incorporation.

 

(i)       Bulk Sales. The grant of the security interest in the Sale Portfolio
by the Transferor to the Purchaser pursuant to this Agreement, is in the
ordinary course of business for the Transferor and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction.

 

(j)       Solvency. The Transferor is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Transferor is a party do not and will
not render the Transferor not Solvent.

 

13

 

 

(k)       Selection Procedures; Origination of Loan Assets. In selecting the
Loan Assets to be transferred to the Purchaser pursuant to the terms of this
Agreement, no selection procedures were employed which are intended to be
adverse to the interests of the Purchaser (or any of its assignees, including
any Secured Party). Such Loan Assets originated by the Transferor were
originated pursuant to and in accordance with the Transferor’s policies and
procedures.

 

(l)        Compliance with Applicable Law. The Transferor has complied in all
material respects with all Applicable Law to which it may be subject, and no
item of Sale Portfolio contravenes any Applicable Law.

 

(m)      Taxes. The Transferor has filed or caused to be filed on a timely basis
all tax returns that are required to be filed by it (subject to any extensions
to file properly obtained by the same) and is not liable for Taxes payable by
any other Person. The Transferor has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Transferor or to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect), and no Tax lien (other than a Permitted Lien) has been
filed and no claim is being asserted, with respect to any such Tax, assessment
or other charge. Any Taxes, fees and other governmental charges due and payable
by the Transferor in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.

 

(n)       Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including the use of the proceeds from the Sale of the Sale Portfolio) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II.

 

(o)       [Reserved].

 

(p)       No Liens, Etc. The Sale Portfolio to be acquired by Purchaser
hereunder is owned by the Transferor free and clear of any Lien, security
interest, charge or encumbrance (subject only to Permitted Liens), and the
Transferor has the full right, corporate power and lawful authority to Sell the
same and interests therein and, upon the Sale thereof hereunder, the Purchaser
will have acquired good and marketable title to and a valid and perfected
ownership interest in such Sale Portfolio, free and clear of any Lien, security
interest, charge or encumbrance (subject only to Permitted Liens). No effective
UCC financing statement reflecting the Transferor or the Transferor’s
predecessor in interest, as a “Debtor”, or other instrument similar in effect
covering all or any part of any Sale Portfolio Purchased hereunder is on file in
any recording office, except such as may have been filed in favor of the
Collateral Agent as “Secured Party” or “Assignee”, in each case, for the benefit
of the Secured Parties pursuant to the Loan and Servicing Agreement.

 

14

 

 

(q)       Information True and Correct. All information heretofore furnished by
or on behalf of the Transferor to the Purchaser or any assignee thereof in
connection with this Agreement or any transaction contemplated hereby is true,
complete and correct in all material respects and no such information omits to
state a material fact or any fact necessary to make the statements contained
therein not misleading in all material respects; provided that, solely with
respect to written or electronic factual information furnished by the Servicer
which was provided to the Servicer from an Obligor with respect to a Loan Asset,
such information need only be accurate, true and correct to the knowledge of the
Transferor. Any projections or forward-looking information (including such
statements with respect to the collectability of, or risks or benefits
associated with a Loan Asset) provided by or on behalf of the Servicer were
prepared in good faith based on assumptions believed by the Servicer to be
reasonable at the time so prepared.

 

(r)        ERISA. The present value of all benefits vested under each Servicer
Pension Plan does not exceed the value of the assets of the Servicer Pension
Plan allocable to such vested benefits (based on the value of such assets as of
the last annual valuation date) determined in accordance with the assumptions
used for funding such Servicer Pension Plan pursuant to Sections 412 and 430 of
the Code. No Servicer ERISA Event has occurred or is reasonably expected to
occur that, in the aggregate, could subject the Transferor to any material tax,
penalty or other liability.

 

(s)       Investment Company Act. The Transferor is not required to register as
an “Investment Company” under the provisions of the 1940 Act.

 

(t)        Intent of the Transferor. The Transferor has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the
Transferor’s creditors.

 

(u)       Value Given. The Transferor has received fair consideration and
reasonably equivalent value from the Purchaser in exchange for the Sale of the
Loan Assets (or any number of them) to the Purchaser pursuant to this Agreement.
No such transfer has been made for or on account of an antecedent debt owed by
the Purchaser to the Transferor and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

(v)       Accounting. The Transferor will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Sale Portfolio by the Transferor to the
Purchaser.

 

(w)      Broker-Dealers. The Transferor is not a broker/dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

 

15

 

 

(x)       Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Transferor and any
Affiliates thereof, and the Transferor hereby acknowledges that the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the other Secured Parties are entering into the transactions contemplated by
the Loan and Servicing Agreement in reliance upon the Purchaser’s identity as a
legal entity that is separate from the Transferor and from each other Affiliate
of the Transferor. Therefore, from and after the date of execution and delivery
of this Agreement, the Transferor shall take all steps, including, without
limitation, all steps that the Administrative Agent, the Lender and the
Collateral Agent may from time to time request, to maintain the Purchaser’s
identity as a separate legal entity and to make it manifest to third parties
that the Purchaser is an entity with assets and liabilities distinct from those
of the Transferor and each other Affiliate thereof and not just a division of
the Transferor or any such other Affiliate. Without limiting the generality of
the foregoing and in addition to the other covenants set forth herein, the
Transferor shall take all steps to ensure that the Purchaser has not and will
not take, refrain from taking, or fail to take (as applicable) any action
described in Sections 1.7 or 1.8 of its limited liability company operating
agreement and Sections 5.01(a), 5.01(b), 5.02(a) and 5.02(b) of the Loan and
Servicing Agreement.

 

(y)       Purchase and Sale Agreement. This Agreement and the Loan Assignments
(including any assignment or novation instruments and other documents evidencing
the assignment or novation of each Loan Asset in accordance with the related
Underlying Instrument) contemplated herein are the only agreements or
arrangements pursuant to which the Transferor Sells the Sale Portfolio Sold by
it to the Purchaser.

 

(z)       Security Interest.

 

(i)       This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Sale Portfolio in favor of the Purchaser,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Transferor;

 

(ii)       the Loan Assets, along with the related Loan Files, are comprised of
“instruments,” “security entitlements,” “general intangibles,” “accounts,”
“certificated securities,” “uncertificated securities,” “securities accounts,”
“deposit accounts,” “supporting obligations” or “insurance” (each as defined in
the applicable UCC) and/or such other category of collateral under the
applicable UCC as to which the Transferor has complied with its obligations
under this Section 4.1(z);

 

(iii)     with respect to items of the Sale Portfolio that constitute “security
entitlements”:

 

(A)       all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;

 

(B)        the Transferor has taken all steps necessary to cause the securities
intermediary to identify in its records the Transferor, subject to the Lien of
the Collateral Agent, for the benefit of the Secured Parties, as the Person
having a security entitlement against the securities intermediary in each of the
Controlled Accounts; and

 

16

 

 

(C)        the Controlled Accounts are not in the name of any Person other than
the Purchaser, subject to the lien of the Collateral Agent, for the benefit of
the Secured Parties. The securities intermediary of any Controlled Account which
is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Transferor, Purchaser and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control by the Collateral Agent (acting at the direction of the
Administrative Agent), the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Collateral Agent, on behalf of the
Secured Parties, including with respect to the investment of cash in Permitted
Investments;

 

(iv)     all Controlled Accounts constitute “securities accounts” or “deposit
accounts” as defined in the applicable UCC;

 

(v)      with respect to any Controlled Account which constitutes a “deposit
account” as defined in the applicable UCC, the Transferor, the Account Bank and
the Collateral Agent, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Collateral Agent on behalf of the
Secured Parties to direct disposition of the funds in the deposit account
without further consent of the Transferor;

 

(vi)     the Transferor owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Sale Portfolio Sold by it to the Purchaser hereunder on such Purchase Date, free
and clear of any Lien (other than Permitted Liens) of any Person;

 

(vii)    the Transferor has received all consents and approvals required by the
terms of any Loan Asset, to the Sale thereof and the granting of a security
interest in the Loan Assets hereunder to the Purchaser;

 

(viii)   the Transferor has caused the filing of all appropriate UCC financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Sale Portfolio
and that portion of the Loan Assets in which a security interest may be
perfected by filing granted to the Purchaser under this Agreement;

 

(ix)      other than as expressly permitted by the terms of this Agreement and
the Loan and Servicing Agreement and the security interest granted to the
Purchaser and the Collateral Agent, on behalf of the Secured Parties, the
Transferor has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Sale Portfolio. The Transferor has not authorized
the filing of and is not aware of any financing statements against the
Transferor that include a description of collateral covering the Sale Portfolio
other than any financing statement (A) relating to the security interest granted
to the Purchaser under this Agreement, or (B) that has been terminated and/or
fully and validly assigned to the Collateral Agent on or prior to the Closing
Date. The Transferor is not aware of the filing of any judgment or Tax lien
filings against the Transferor;

 

17

 

 

(x)       all original executed copies of each underlying promissory note that
constitute or evidence each Loan Asset have been, or subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;

 

(xi)      [reserved];

 

(xii)     none of the underlying promissory notes (if any) that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Collateral Agent, on behalf of the Secured Parties;

 

(xiii)    with respect to any Sale Portfolio that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Collateral Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Purchaser of such certificated
security; and

 

(xiv)    with respect to any Sale Portfolio that constitutes an “uncertificated
security”, that the Transferor shall cause the issuer of such uncertificated
security to register the Collateral Agent, on behalf of the Secured Parties, as
the registered owner of such uncertificated security.

 

(aa)     Policies and Procedures. The Transferor has complied with its policies
and procedures with respect to all of the Sale Portfolio.

 

(bb)     Instructions to Obligors. The Collection Account is the only account to
which Obligors, agent banks or administrative agents on the Loan Assets have
been instructed by the Transferor on the Purchaser’s behalf to send Principal
Collections and Interest Collections on the Sale Portfolio.

 

(cc)     Collections. The Transferor acknowledges that it has been instructed by
the Purchaser to deposit into the Collection Account the Repurchase Price
relating to any Loan Asset required to be repurchased hereunder. The Transferor
acknowledges that all Available Collections received by it or its Affiliates
with respect to the Sale Portfolio Purchased by the Purchaser pursuant to the
terms of this Agreement, along with any funds it is required to deposit into the
Collection Account to effect any repurchase of any Loan Asset required
hereunder, are held and shall be held in trust for the benefit of the Purchaser
until deposited into the Collection Account as required by the Loan and
Servicing Agreement.

 

18

 

 

(dd)    Set-Off, Etc. No Loan Asset in the Sale Portfolio has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Transferor or the Obligor thereof, and no Loan Asset in the Sale Portfolio
is subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Sale Portfolio or otherwise, by the Transferor or
the Obligor with respect thereto, except, in each case, for amendments,
extensions and modifications, if any, to such Sale Portfolio otherwise permitted
pursuant to Section 6.04(a) of the Loan and Servicing Agreement and in
accordance with the Servicing Standard.

 

(ee)     [Reserved].

 

(ff)      [Reserved].

 

(gg)     Confirmation from the Transferor. The Transferor has agreed pursuant to
Section 10.11 that the Transferor will not cause the Purchaser to file a
voluntary petition under the Bankruptcy Code.

 

(hh)     Environmental. With respect to each item of Related Collateral, to the
actual knowledge of a Responsible Officer of the Transferor: (i) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (ii) none of the related Obligor’s operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Materials of
Environmental Concern into the environment; and (iii) the related Obligor does
not have any material contingent liability in connection with any release of any
Materials of Environmental Concern into the environment, in each case, except as
otherwise specified in the Underlying Instruments pertaining to such Loan Asset.
The Transferor has not received any written or verbal notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Related
Collateral, nor does the Transferor have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(ii)      Anti-Terrorism; OFAC; Anti-Corruption.

 

(i)       None of the Transferor nor any of its Affiliates nor, to the knowledge
of the Transferor, any Obligor (a) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such Person in
any manner violative of Section 2 of such executive order, or (c) is a Person
(1) designated on OFAC's list of Specially Designated Nationals and Blocked
Persons or otherwise the subject of any Sanctions or (2) in violation of the
limitations or prohibitions under any other Sanctions.

 

(ii)       None of the Transferor nor any of its Affiliates (i) is a Politically
Exposed Person, immediate family member of a Politically Exposed Person or close
associate of a Politically Exposed Person; or (ii) a foreign shell bank. For
purposes of the forgoing, "foreign shell bank" means a bank that does not
maintain a physical presence in any country and is not subject to inspection by
a banking authority.

 

19

 

 

(iii)       No part of the proceeds of the Purchase Price will be used by the
Transferor or any of its Affiliates, or permitted to be used by any other Person
(in each case, directly or indirectly including by an Obligor), (a) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of applicable anti-corruption and anti-bribery
laws, including the United States Foreign Corrupt Practices Act of 1977, as
amended; (b) to fund or facilitate any money laundering or terrorist financing
activities or business, or in any other manner that would cause or result in
violation of applicable Anti-Money Laundering Laws; or (c) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or in any other manner that would result in a violation by any Person
of any Sanctions.

 

(iv)       No Sale Portfolio or any portion thereof is or will consist of funds,
assets or other property or interests in property that is blocked or frozen
pursuant to any Sanctions.

 

(v)       The Transferor acknowledges by executing this Agreement that Lenders
(or the Administrative Agent on their behalf) have notified the Transferor that,
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record such information as may be necessary to identify the
Transferor or any Person owning twenty-five percent (25%) or more of the direct
or indirect Equity Interests of the Transferor (including the name and address
of such Person) in accordance with the Patriot Act.

 

(jj)       Transferor Termination Event. No event has occurred which constitutes
a Transferor Termination Event and no event has occurred and is continuing which
with the passage of time or the giving of notice, or both would constitute a
Transferor Termination Event (other than any Transferor Termination Event which
has previously been disclosed to the Administrative Agent as such).

 

(kk)     Opinion. The statements of fact in the section heading “Facts and
Assumptions” in the non-consolidation and true sale opinion (the
“Non-Consolidation/True Sale Opinion”) of Dechert LLP, dated as of the date
hereof are true, complete and correct.

 

(ll)       Representations and Warranties for Benefit of the Purchaser’s
Assignees. The Transferor hereby makes each representation and warranty
contained in this Agreement and the other Transaction Documents to which it is a
party and that have been executed and delivered on or prior to such Purchase
Date to, and for the benefit of the Purchaser (and its assignees), the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the other Secured Parties as if the same were set forth in full herein.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) the grant of a Lien in, to and under the Sale Portfolio
pursuant to the Loan and Servicing Agreement by the Purchaser. Upon discovery by
the Transferor or the Purchaser of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice thereof to the other and to the Administrative Agent
immediately upon obtaining knowledge of such breach.

 

20

 

 

Section 4.2.       Representations and Warranties of the Transferor Relating to
the Agreement and the Sale Portfolio.

 

The Transferor makes the following representations and warranties, on which the
Purchaser relies in acquiring the Sale Portfolio Purchased hereunder and each of
the Secured Parties relies upon in entering into the Loan and Servicing
Agreement. As of each Purchase Date, the Transferor represents and warrants to
the Purchaser for the benefit of the Purchaser and each of its successors and
assigns that:

 

(a)       Binding Obligation, Valid Transfer and Security Interest. This
Agreement, together with the Loan Assignments, constitutes a valid transfer to
the Purchaser of all right, title and interest in, to and under all Sale
Portfolio, free and clear of any Lien of any Person claiming through or under
the Purchaser or its Affiliates, except for Permitted Liens. If the conveyances
contemplated by this Agreement are determined to be a transfer for security,
then this Agreement constitutes a grant of a security interest in all Sale
Portfolio to the Purchaser which upon the delivery of the Required Loan
Documents and the filing of the UCC financing statements shall be a valid and
first priority perfected security interest in the Loan Assets forming a part of
the Sale Portfolio and in that portion of the Loan Assets in which a security
interest may be perfected by any filing of a UCC financing statement subject
only to Permitted Liens. Neither the Purchaser nor any Person claiming through
or under the Transferor shall have any claim to or interest in the Controlled
Accounts; provided that if this Agreement constitutes only a grant of a security
interest in such property, then the Purchaser shall have the rights in such
property as a debtor for purposes of the UCC.

 

(b)       Eligibility of Sale Portfolio. As of each Purchase Date, (i) Schedule
I (other than with respect to Non-Levered Loan Assets) is an accurate and
complete listing of all the Loan Assets contained in the Sale Portfolio as of
the related Cut-Off Date and the information contained therein with respect to
the identity of such item of Sale Portfolio and the amounts owing thereunder is
true and correct as of the related Cut-Off Date, (ii) each item of the Sale
Portfolio Purchased by the Purchaser hereunder is an Eligible Loan Asset and
(iii) with respect to each item of the Sale Portfolio (other than with respect
to Non-Levered Loan Assets), all consents, licenses, approvals or authorizations
of or registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Transferor in connection with
the transfer of an ownership interest or security interest in each item of Sale
Portfolio to the Purchaser have been duly obtained, effected or given and are in
full force and effect.

 

(c)       No Fraud. Each Loan Asset was originated or acquired without any fraud
or misrepresentation by the Transferor or, to the best of the Transferor’s
knowledge, on the part of the Obligor.

 

21

 

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) the grant of a first priority perfected security interest in,
to and under the Sale Portfolio pursuant to the Loan and Servicing Agreement by
the Purchaser. Upon discovery by the Transferor or the Purchaser of a breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice thereof to the other and to the
Administrative Agent immediately upon obtaining knowledge of such breach.

 

Section 4.3.       Representations and Warranties of the Purchaser. The
Purchaser makes the following representations and warranties, on which the
Transferor relies in selling the Sale Portfolio Sold to the Purchaser hereunder
and each of the Secured Parties relies upon in entering into the Loan and
Servicing Agreement. As of each Purchase Date, the Purchaser represents and
warrants to the Transferor for the benefit of the Transferor and each of its
successors and assigns (and as to any Loan Assets, only with respect to the Loan
Assets being purchased on such Purchase Date) that:

 

(a)       Organization, Good Standing and Due Qualification. The Purchaser is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the power and all licenses
necessary to own its assets and to transact the business in which it is engaged
and is duly qualified and in good standing under the laws of each jurisdiction
where the transaction of such business or its ownership of the Loan Assets and
the Sale Portfolio requires such qualification.

 

(b)       Power and Authority; Due Authorization; Execution and Delivery. The
Purchaser has the power, authority and legal right to make, deliver and perform
this Agreement and each of the Transaction Documents to which it is a party and
all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party.

 

(c)       All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Purchaser of this Agreement, any Loan
Assignment or any Transaction Document to which it is a party or the validity or
enforceability of this Agreement, any Loan Assignment or any such Transaction
Document or the Loan Assets or the transfer of an ownership interest or security
interest in such Loan Assets, other than such as have been met or obtained and
are in full force and effect.

 

(d)       Binding Obligation. This Agreement and each of the Transaction
Documents to which the Transferor is a party constitutes the legal, valid and
binding obligation of the Purchaser, enforceable against it in accordance with
their respective terms, except as the enforceability hereof may be limited by
Bankruptcy Laws and by general principles of equity (whether such enforceability
is considered in a proceeding in equity or at law).

 

22

 

 

(e)       No Violation. The execution, delivery and performance of this
Agreement, each Loan Assignment, and the other Transaction Documents to which
the Purchaser is a party and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto will not
(i) create any Lien on the Sale Portfolio other than Permitted Liens or (ii)
violate any Applicable Law or the Constituent Documents of the Purchaser or
(iii) violate any contract or other agreement to which the Purchaser is a party
or by which the Purchaser or any property or assets of the Purchaser may be
bound.

 

(f)       Value Given. The Purchaser has given fair consideration and reasonably
equivalent value to the Transferor in exchange for the Sale of such Sale
Portfolio, which amount the Purchaser hereby agrees is the fair market value of
such Sale Portfolio. No such Sale has been made for or on account of an
antecedent debt owed by the Purchaser to the Transferor and no such transfer is
or may be voidable or subject to avoidance under any section of the Bankruptcy
Code.

 

(g)       No Proceedings. There is no litigation or administrative proceeding or
investigation pending or threatened against the Purchaser or any properties of
the Purchaser, before any Governmental Authority (i) asserting the invalidity of
this Agreement, any Loan Assignment or any other Transaction Document to which
the Purchaser is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Loan Assignment or any other
Transaction Document to which the Purchaser is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

 

(h)       Purchase and Sale Agreement. This Agreement and the Loan Assignments
(including any assignment or novation instruments and other documents evidencing
the assignment or novation of each Loan Asset in accordance with the related
Underlying Instrument) contemplated herein are the only agreements or
arrangements pursuant to which the Purchaser Purchases the Sale Portfolio Sold
to it by the Transferor.

 

(i)       Investment Company Act. The Purchaser is not required to register as
an “investment company” under the provisions of the 1940 Act.

 

(j)       Compliance with Law. The Purchaser (i) has complied with all
Applicable Law in all material respects to which it may be subject, and no item
of Sale Portfolio contravenes any Applicable Law and (ii) is not in violation of
any order of any Governmental Authority or other board or tribunal. The
Purchaser has not received any notice that it is not in compliance in any
respect with any of the requirements of the foregoing. The Purchaser has
maintained all records required to be maintained by any applicable Governmental
Authority.

 

(k)       Opinions. The statements of fact in the section heading “Facts and
Assumptions” in the Non-Consolidation/True Sale Opinion are true, complete and
correct.

 

(l)       Receipt of Repurchase Price. The Collection Account is the only
account to which the Transferor has been instructed to deposit the Repurchase
Price relating to any Loan Asset required to be repurchased hereunder. The
Purchaser acknowledges that any funds received by it attributable to the
repurchase of any Loan Asset hereunder are held and shall be held in trust for
the benefit of the Administrative Agent (or its assignees) until deposited by
the Purchaser into the Collection Account as required by the Loan and Servicing
Agreement.

 

23

 

 

ARTICLE V.

 

COVENANTS OF THE TRANSFEROR

 

Section 5.1.      Protection of Title of the Purchaser.

 

(a)      On or prior to the Closing Date, the Transferor shall have filed or
caused to be filed UCC financing statements (which may include an "all asset"
filings), naming the Transferor as “debtor/transferor”, naming the Purchaser as
“secured party/buyer”, and naming the Collateral Agent, for the benefit of the
Secured Parties, as “total assignee”, and describing the Sale Portfolio to be
acquired by the Purchaser, with the office of the Secretary of State of the
state of the jurisdiction of organization of the Transferor. The Transferor
agrees that it will from time to time, at its expense, take all actions, that
the Purchaser, the Collateral Agent or the Administrative Agent may reasonably
request in order to perfect, protect or more fully evidence the Purchases
hereunder and the security and/or interest granted in the Sale Portfolio, or to
enable the Purchaser, the Collateral Agent, the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.

 

(b)       On or prior to each Purchase Date hereunder, the Transferor shall take
all steps necessary under all Applicable Law in order to Sell to the Purchaser
the Sale Portfolio being acquired by the Purchaser on such Purchase Date to the
Purchaser so that, upon the Sale of such Sale Portfolio from the Transferor to
the Purchaser pursuant to the terms hereof on such Purchase Date, the Purchaser
will have acquired good and marketable title to and a valid and perfected
ownership interest in such Sale Portfolio, free and clear of any Lien, security
interest, charge or encumbrance or restrictions on transferability (subject only
to Permitted Liens). On or prior to each Purchase Date hereunder, the Transferor
shall take all steps required under Applicable Law in order for the Purchaser to
grant to the Collateral Agent, for the benefit of the Secured Parties, a first
priority perfected security interest (subject only to Permitted Liens) in the
Sale Portfolio being Purchased by the Purchaser on such Purchase Date and, from
time to time thereafter, the Transferor shall take all such actions as may be
required by Applicable Law to fully preserve, maintain and protect the
Purchaser’s ownership interest in, and the Collateral Agent’s first priority
perfected security interest in (subject only to Permitted Liens), the Sale
Portfolio which have been acquired by the Purchaser hereunder.

 

(c)       The Transferor shall direct any agent or administrative agent for any
Sale Portfolio originated or acquired by the Transferor to remit all payments
and collections with respect to such Sale Portfolio and direct the Obligor with
respect to such Sale Portfolio to remit all such payments and collections
directly to the Collection Account. The Transferor will not make any change, or
permit the Transferor to make any change, in its instructions to Obligors
regarding payments to be made to the Transferor or payments to be made to the
Collection Account, unless the Purchaser and the Administrative Agent have
consented to such change. The Transferor shall take commercially reasonable care
that only (x) funds constituting payments and collections relating to Sale
Portfolio and (y) funds constituting amounts due to the Purchaser in connection
with the repurchase of a Loan Asset required hereunder shall be deposited into
the Collection Account. In the event any payments relating to any Sale Portfolio
are remitted directly to the Transferor or any Affiliate of the Transferor, the
Transferor will remit (or will cause all such payments to be remitted) directly
to the Collection Account within two (2) Business Days following receipt
thereof, and, at all times prior to such remittance, the Transferor will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Purchaser and its assignees.

 

24

 

 

(d)       At any time after the occurrence or declaration of the Facility
Maturity Date, the Purchaser, the Collateral Agent or the Administrative Agent
may direct the Transferor to notify the Obligors, at Transferor’s expense, of
the Purchaser’s (or its assigns) or the Secured Parties’ interest in the Sale
Portfolio under this Agreement and may direct that payments of all amounts due
or that become due under any or all of the Sale Portfolio be made directly to
the Purchaser (or its assigns), the Collateral Agent or the Administrative
Agent.

 

(e)       The Transferor shall, not earlier than six months and not later than
three months prior to the fifth anniversary of the date of filing of the UCC
financing statement referred to in Section 3.1 or any other UCC financing
statement filed pursuant to this Agreement or in connection with any Purchase
hereunder, unless the Collection Date shall have occurred:

 

(i)       file or cause to be filed an appropriate continuation statement with
respect to such UCC financing statement; and

 

(ii)      deliver or cause to be delivered to the Purchaser, the Collateral
Agent and the Administrative Agent an opinion of the counsel for Transferor, in
form and substance reasonably satisfactory to the Purchaser, the Collateral
Agent and the Administrative Agent, confirming and updating the opinion
delivered pursuant to Section 3.1 with respect to perfection and otherwise to
the effect that the security interest hereunder continues to be an enforceable
and perfected security interest, subject to no other Liens of record except as
specified therein, provided herein or otherwise permitted hereunder, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

(f)       The Transferor shall not (x) change its name, move the location of its
principal place of business and chief executive office, change the offices where
it keeps records concerning the Sale Portfolio, including without limitation the
Records, from the address set forth under its name in Section 10.4, or change
the jurisdiction of its formation, or, (y) subject to Section 2.14 of the Loan
and Servicing Agreement, move, or consent to the Collateral Custodian moving,
the Required Loan Documents and Loan Files from the location thereof on the
initial Advance Date, unless the Transferor shall have provided the
Administrative Agent with thirty (30) days’ written notice of such move and such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may reasonably request in connection therewith and have taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Sale Portfolio.

 

(g)       The Transferor shall at all times maintain each office from which it
services Sale Portfolio and its principal executive office within the United
States of America.

 

25

 

 

(h)       The Transferor shall on or prior to the Closing Date mark its master
data processing records and other books and records relating to the Sale
Portfolio, including without limitation the Records, so that, from and after the
time of Sale under this Agreement of Sale Portfolio to the Purchaser and the
grant of a security interest in such Sale Portfolio by the Purchaser to the
Collateral Agent for the benefit of the Secured Parties under the Loan and
Servicing Agreement, the Transferor’s master data processing records (including
archives) and other books and records that refer to such Sale Portfolio shall
indicate clearly that such Sale Portfolio has been Purchased by the Purchaser
hereunder and that a security interest therein has been granted by the Purchaser
to the Collateral Agent, for the benefit of the Secured Parties, under the Loan
and Servicing Agreement.

 

(i)        If the Transferor fails to perform any of its obligations hereunder,
the Purchaser, the Collateral Agent or the Administrative Agent may (but shall
not be required to) perform, or cause performance of, such obligation; and the
Purchaser’s, the Collateral Agent’s or the Administrative Agent’s costs and
expenses incurred in connection therewith shall be payable by the Transferor as
provided in Section 9.1. The Transferor irrevocably authorizes each of the
Purchaser, the Collateral Agent and the Administrative Agent at any time and
from time to time at the Purchaser’s, the Collateral Agent’s or the
Administrative Agent’s sole discretion and appoints each of the Purchaser, the
Collateral Agent and the Administrative Agent as its attorney-in-fact to act on
behalf of the Transferor (i) to file UCC financing statements on behalf of the
Transferor, as debtor, necessary or desirable in the Purchaser’s, the Collateral
Agent’s or the Administrative Agent’s sole discretion to perfect and to maintain
the perfection and priority of the interest of the Purchaser or the Collateral
Agent in the Sale Portfolio and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any UCC financing statement with respect to
the Sale Portfolio as a UCC financing statement in such offices as the
Purchaser, the Collateral Agent or the Administrative Agent in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of the interests of the Purchaser or the Collateral Agent in the
Sale Portfolio. This appointment is coupled with an interest and is irrevocable.

 

Section 5.2.       Affirmative Covenants of the Transferor.

 

From the Closing Date until the Collection Date:

 

(a)       Compliance with Law. The Transferor will comply with all Applicable
Law in all material respects, including those applicable to the Transferor as a
result of its interest in the Sale Portfolio or any part thereof.

 

(b)       Preservation of Company Existence. The Transferor will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a limited liability company in each jurisdiction where the failure
to preserve and maintain such existence, rights, franchises, privileges and
qualification could reasonably be expected to have a Material Adverse Effect.

 

(c)       Obligations and Compliance with Sale Portfolio. The Transferor will,
at its expense, duly fulfill and comply with all obligations on its part to be
fulfilled or complied with under or in connection with the administration of
each item of Sale Portfolio and will do nothing to impair the rights of the
Collateral Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Sale Portfolio.

 

26

 

 

(d)       Keeping of Records and Books of Account. The Transferor will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio,
including without limitation the Records, in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Sale Portfolio and the identification of the Sale Portfolio, including without
limitation the Records.

 

(e)       Separate Identity. The Transferor acknowledges that the Administrative
Agent, the Collateral Agent, the Collateral Custodian, the Lender and the other
Secured Parties are entering into the transactions contemplated by this
Agreement, the Loan and Servicing Agreement and the other Transaction Documents
in reliance upon the Purchaser’s identity as a legal entity that is separate
from the Transferor and each other Affiliate of the Transferor. Therefore, from
and after the date of execution and delivery of this Agreement, the Transferor
will take all reasonable steps including, without limitation, all steps that the
Administrative Agent, the Collateral Agent, the Lender or the other Secured
Parties may from time to time reasonably request to maintain the Purchaser’s
identity as a legal entity that is separate from the Transferor and each other
Affiliate of the Transferor and to make it manifest to third parties that the
Purchaser is an entity with assets and liabilities distinct from those of the
Transferor and each other Affiliate thereof and not just a division of the
Transferor or any such other Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the
Transferor agrees that:

 

(i)       the Transferor will take all other actions necessary on its part to
ensure that the Purchaser is at all times in compliance with the criteria and
the restrictions set forth in Sections 1.7 and 1.8 of the limited liability
company agreement of the Purchaser and Sections 5.01(a), 5.01(b), 5.02(a) and
5.02(b) of the Loan and Servicing Agreement;

 

(ii)      the Transferor shall maintain its records and books of account
separate from those of the Purchaser;

 

(iii)     the annual financial statements of the Transferor shall disclose the
effects of the Transferor’s transactions in accordance with GAAP and the annual
financial statements of the Transferor shall not reflect in any way that the
assets of the Purchaser, including, without limitation, the Sale Portfolio,
could be available to pay creditors of the Transferor or any other Affiliate of
the Transferor;

 

(iv)     the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Transferor as official records;

 

(v)     the Transferor shall maintain an arm’s-length relationship with the
Purchaser and will not hold itself out as being liable for the debts of the
Purchaser;

 

(vi)     the Transferor shall keep its assets and its liabilities wholly
separate from those of the Purchaser;

 

27

 

 

(vii)    the Transferor will avoid the appearance, and promptly correct any
known misperception of any of the Transferor’s creditors, that the assets of the
Purchaser are available to pay the obligations and debts of the Transferor; and

 

(viii)   to the extent that the Transferor services the Loan Assets and performs
other services on the Purchaser’s behalf, the Transferor will clearly identify
itself as an agent of the Purchaser in the performance of such duties.

 

(f)        Policies and Procedures. The Transferor will (i) comply with its
policies and procedures in regard to the Sale Portfolio and (ii) furnish to the
Purchaser, the Collateral Agent and the Administrative Agent, prior to its
effective date, prompt written notice of any material changes in the policies
and procedures of Transferor.

 

(g)       Taxes. The Transferor will file or cause to be filed its Tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

 

(h)       Cooperation with Requests for Information or Documents. The Transferor
will cooperate fully with all reasonable requests of the Purchaser and its
assigns regarding the provision of any information or documents, to the extent
reasonably obtainable by the Borrower, including the provision of such
information or documents in electronic or machine-readable format, to allow each
of the Purchaser and its assignees to carry out their responsibilities under the
Transaction Documents.

 

(i)        Payment, Performance and Discharge of Obligations. The Transferor
will pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all Taxes, assessments and governmental charges
upon its income and properties, when due, unless and only to the extent that
such obligations, liabilities, Taxes, assessments and governmental charges shall
be contested in good faith and by appropriate proceedings and that, to the
extent required by GAAP, proper and adequate book reserves relating thereto are
established by the Transferor.

 

(j)        Notices. The Transferor will furnish to the Purchaser, the Collateral
Agent and the Administrative Agent:

 

(i)       Notice of Income Tax Liability. The Transferor shall provide
telephonic or e-mail notice within ten (10) Business Days of the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments (i) to the Tax liability
of the Transferor or any "affiliated group" (of which the Transferor is a
member) in an amount equal to or greater than $2,500,000 in the aggregate, or
(ii) to the Tax liability of the Purchaser itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof;

 

(ii)       Notice of Auditors’ Management Letters. The Transferor shall provide
promptly, after the receipt thereof, any auditors’ management letters that are
received by the Transferor or by its accountants;

 

28

 

 

(iii)      Notice of Breaches of Representations and Covenants. The Transferor
shall provide promptly, upon receipt of notice or discovery thereof, notice to
the Purchaser, the Collateral Agent and the Administrative Agent (i) if any
representation or warranty set forth in Section 4.1 or Section 4.2 was incorrect
at the time it was given or deemed to have been given or (ii) of the breach of
any covenant under Section 5.1, Section 5.2 or Section 5.3 and at the same time
deliver to the Purchaser, the Collateral Agent and the Administrative Agent a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Transferor
shall notify the Purchaser, the Collateral Agent and the Administrative Agent in
the manner set forth in the preceding sentence before any Purchase Date of any
facts or circumstances within the knowledge of the Transferor which would render
any of the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made;

 

(iv)     Notice of ERISA Events. The Transferor shall provide notice promptly of
(A) any Servicer ERISA Event; or (B) any Lien that is imposed on any asset of
the Transferor with respect to any Servicer Pension Plan.

 

(v)      Notice of Proceedings. The Transferor shall provide, as soon as
possible and in any event within five (5) Business Days after the Transferor
receives notice or obtains knowledge thereof, notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the Sale
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, security interest in the Sale Portfolio, or the Purchaser
or the Transferor or any of their Affiliates. For purposes of this Section
5.2(j), (A) any settlement, judgment, labor controversy, litigation, action,
suit or proceeding affecting the Sale Portfolio, the Transaction Documents, the
Collateral Agent’s, for the benefit of the Secured Parties, interest in the Sale
Portfolio, or the Purchaser in excess of $1,000,000 shall be deemed to be
material and (B) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transferor or any of their Affiliates
(other than the Purchaser) in excess of $10,000,000 shall be deemed to be
material;

 

(vi)     Notice of Material Events. The Transferor shall promptly, upon becoming
aware thereof, provide notice of any event or other circumstance that is
reasonably likely to have a Material Adverse Effect;

 

(vii)    Notice of Event of Default. The Transferor shall provide promptly, and
in any event within two (2) Business Days, written notice of the occurrence of
each Event of Default of which the Transferor has knowledge or has received
notice, other than notice received from the Administrative Agent. In addition,
no later than two (2) Business Days following the Transferor’s knowledge or
notice of the occurrence of any Event of Default, the Transferor will provide to
the Purchaser, the Collateral Agent and the Administrative Agent a written
statement of a Responsible Officer of the Transferor setting forth the details
of such event and the action that the Transferor proposes to take with respect
thereto; and

 

29

 

 

(viii)   Notice of Transferor Termination Event and Transferor Purchase Event.
The Transferor will provide prompt written notice to the Purchaser, the
Collateral Agent and the Administrative Agent of the occurrence of each
Transferor Termination Event and each Transferor Purchase Event of which the
Transferor has knowledge or has received notice.

 

(k)       Other. The Transferor will furnish to the Collateral Agent and the
Administrative Agent promptly, to the extent reasonably obtainable by the
Transferor, such other information, documents, records or reports respecting the
Sale Portfolio, including without limitation the Records, or the condition or
operations, financial or otherwise, of the Transferor as the Collateral Agent
and the Administrative Agent may from time to time reasonably request in order
to protect the interests of the Purchaser, the Administrative Agent and the
Collateral Agent or the Secured Parties under or as contemplated by this
Agreement and the other Transaction Documents.

 

(l)        Costs and Expenses. The Transferor shall pay all reasonable and
documented costs and disbursements in connection with the performance of its
obligations hereunder.

 

(m)      Compliance with Legal Opinions. The Transferor shall take all actions
necessary to maintain the accuracy of the factual assumptions in all material
respects set forth in the legal opinions of Dechert LLP, as special counsel to
the Transferor, issued in connection with the Transaction Documents and relating
to the issues of substantive consolidation and true sale of the Loan Assets.

 

(n)       Disregarded Entity. The Transferor shall cause the Purchaser to be
either (i) disregarded as an entity separate from its owner pursuant to Treasury
Regulation Section 301.7701-3(b)(ii) or (ii) a partnership (other than a
publicly traded partnership) all of whose beneficial owners are United States
persons for U.S. federal income tax purposes and shall cause that neither the
Purchaser nor any other Person on its behalf shall make an election to be
treated as a corporation for U.S. federal income tax purposes under Treasury
Regulation Section 301.7701-3(c).

 

Section 5.3.       Negative Covenants of the Transferor.

 

From the Closing Date until the Collection Date:

 

(a)       Sale Portfolio Not to be Evidenced by Instruments. The Transferor will
take no action to cause any Sale Portfolio that is not, as of the related
Purchase Date, as the case may be, evidenced by an instrument, to be so
evidenced except in connection with the enforcement or collection of such Sale
Portfolio.

 

30

 

 

(b)       Security Interests. Except as otherwise permitted herein and in the
Loan and Servicing Agreement, the Transferor will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Sale Portfolio Sold by the Transferor to the Purchaser
hereunder, whether now existing or hereafter transferred hereunder, or any
interest, therein, and the Transferor will not sell, transfer, pledge, assign or
suffer to exist any Lien (except for Permitted Liens) on its interest in the
Sale Portfolio Sold by the Transferor to the Purchaser hereunder. The Transferor
will promptly notify the Purchaser, the Collateral Agent and the Administrative
Agent of the existence of any Lien on any Sale Portfolio and the Transferor
shall defend the right, title and interest of the Purchaser and the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Sale
Portfolio against all claims of third parties; provided that nothing in this
Section 5.3(b) shall prevent or be deemed to prohibit the Transferor from
suffering to exist Permitted Liens upon any of the Sale Portfolio.

 

(c)       Mergers, Acquisitions, Sales, Etc. The Transferor will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Transferor is the
surviving entity and unless:

 

(i)       the Transferor has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel each stating that any such consolidation,
merger, conveyance or transfer and any supplemental agreement executed in
connection therewith comply with this Section 5.3 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Transferor and such
other matters as the Administrative Agent may reasonably request;

 

(ii)       the Transferor shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent;

 

(iii)     after giving effect thereto, no Event of Default or Transferor
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Transferor Termination Event shall have
occurred; and

 

(iv)       the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.

 

(d)      [Reserved].

 

(e)       [Reserved].

 

(f)       Accounting of Purchases. The Transferor will not account for or treat
(whether in financial statements or otherwise) the transactions contemplated
hereby in any manner other than as a sale of the Loan Assets to the Purchaser.

 

(g)       ERISA. The Transferor will not (i) take, and will exercise its best
efforts not to permit any ERISA Affiliate to take, any action that could result
in the imposition of a Lien on any asset of the Transferor with respect to any
Servicer Pension Plan, or (ii) take, and will exercise its best efforts not to
permit any ERISA Affiliate to take, any action that could reasonably be expected
to result any Servicer ERISA Event that, in the aggregate, could subject the
Transferor to any material tax, penalty or other liability.

 

31

 

 

(h)       [Reserved].

 

(i)        Limitation on Financing Activities. The Transferor shall not,
directly or indirectly, advance or contribute to the Purchaser any funds
pursuant to any financial accommodation. For the avoidance of doubt, this clause
(i) shall not prohibit the Transferor from contributing Loan Assets to the
Purchaser as contemplated herein or providing cash equity contributions to the
Purchaser.

 

(j)        Organizational Documents. The Transferor will not cause or permit the
Purchaser to amend, modify, waive or terminate any provision of the Purchaser’s
organizational or operational documents without the prior written consent of the
Administrative Agent.

 

(k)       Deposits to Collection Account. The Transferor will not deposit or
otherwise credit, or cause to be so deposited or credited, to the Collection
Account cash or cash proceeds other than any proceeds realized from Permitted
Investments and any Available Collections in respect of the Sale Portfolio. The
Transferor shall take commercially reasonable steps to ensure that only funds
constituting payments and collections relating to Loan Assets shall be deposited
into the Collection Account.

 

(l)        Instructions to Agents and Obligors. The Transferor will not make any
change in its instructions to Obligors (or any agents with respect to the
Underlying Instruments) regarding payments to be made with respect to the Sale
Portfolio to the Collection Account, unless the Administrative Agent has
consented to such change in writing in its sole discretion.

 

ARTICLE VI.

 

REPURCHASES AND SUBSTITUTION BY the transferor

 

Section 6.1.      Repurchase of Loan Assets. In the event of the occurrence of a
Transferor Purchase Event, the Transferor will within ten (10) Business Days of
the discovery by or notice (from any Person) to the Transferor of the Transferor
Purchase Event, (i) purchase each Loan Asset hereunder which is affected by or
related to such Transferor Purchase Event from the Purchaser, and the Transferor
shall pay to the Purchaser (by means of a deposit to the Collection Account) the
Repurchase Price of such Loan Asset as of the date of the purchase thereof from
the Purchaser or (ii) with the prior written consent of the Administrative Agent
and subject to the satisfaction of the conditions in Section 6.2, substitute for
such Loan Asset, a Substitute Eligible Loan Asset. It is understood and agreed
that the obligation of the Transferor to purchase the Loan Assets or substitute
a Substitute Eligible Loan Asset for the Loan Assets which are affected by or
related to such Transferor Purchase Event is not intended to, and shall not,
constitute a guaranty of the collectability or payment of any Loan Asset which
is not collected, not paid or uncollectible on account of the insolvency,
bankruptcy or financial inability to pay of the related Obligor. Upon deposit in
the Collection Account of the Repurchase Price for any Loan Asset purchased by
the Transferor, the Purchaser shall, automatically and without further action be
deemed to transfer, assign and set over such Loan Asset to the Transferor,
without recourse, representation or warranty of any kind, except as to the
absence of Liens, charges or encumbrances created by or arising solely as a
result of actions of the Purchaser or the Collateral Agent. Such Sale shall be a
sale outright, and not for security, of all the right, title and interest of the
Purchaser, in, to and under such Loan Asset and all future monies due or to
become due with respect thereto, the Related Collateral, all Proceeds of such
Loan Asset and recoveries related thereto, all rights to security for such Loan
Asset and all Proceeds and products of the foregoing. The Purchaser shall (and
shall request the Collateral Agent to), at the sole expense of the Transferor,
execute such documents and instruments of transfer as may be prepared by the
Transferor and take such other actions as may be reasonably requested by the
Transferor in order to effect the transfer of such Loan Asset pursuant to this
Section 6.1.

 

32

 

 

Section 6.2.       Substitution of Loan Assets.

 

(a)       The Transferor shall have the right, but not the obligation, subject
to the prior written consent of the Administrative Agent and the Purchaser, in
their sole discretion, to substitute one or more Eligible Loan Assets
(“Substitute Eligible Loan Asset”) for a Loan Asset (each such act, a
“Substitution”).

 

(b)       The Substitution shall not occur unless the following conditions are
satisfied as of the date of such Substitution:

 

(i)       the Transferor has recommended to the Purchaser and the Administrative
Agent (with a copy to the Collateral Agent and the Collateral Custodian) in
writing that the Loan Asset to be replaced should be replaced (each, a “Replaced
Loan Asset”);

 

(ii)       no event has occurred, or would result from such Substitution, which
constitutes an Event of Default and no event has occurred and is continuing, or
would result from such Substitution, which constitutes an Unmatured Event of
Default or a Borrowing Base Deficiency; provided that a Borrowing Base
Deficiency (and any Unmatured Event of Default arising therefrom) shall not
impair the right of the Transferor to effect an otherwise permitted substitution
as necessary to facilitate a cure of such Borrowing Base Deficiency (and any
Unmatured Event of Default arising therefrom) so long as immediately after
giving effect to such substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency shall be cured, the
Transferor shall cause a Substitute Eligible Loan Asset to be transferred to the
Purchaser;

 

(iii)     each Substitute Eligible Loan Asset is an Eligible Loan Asset on the
date of Substitution;

 

(iv)     all representations and warranties contained in Section 4.1 and Section
4.2 shall be true, complete and correct in all material respects as of the date
of Substitution (or, in the case of any representation and warranty that is
already qualified by materiality, subject to the materiality standard set forth
therein) (other than any representation and warranty that is made as of a
specific date);

 

(v)      no selection procedures adverse to the interests of the Purchaser, the
Administrative Agent, the Lender or the other Secured Parties were utilized by
the Transferor in the selection of the Loan Asset to be replaced by the
Substitute Eligible Loan Asset. The Loan Assets were selected for sale,
repurchase or substitution in a manner consistent with and pursuant to the
change to policies and procedures or the Transferor; and

 

33

 

 

(vi)     after giving effect to such substitution, each of the limitations on
sales and substitutions set forth in Section 2.07(e) of the Loan and Servicing
Agreement is satisfied (and such substitution pursuant to this Section 6.2(a)
shall be deemed to be a sale under Section 2.07(a) of the Loan and Servicing
Agreement, without duplication, for purposes of calculating compliance with
Section 2.07(e) of the Loan and Servicing Agreement).

 

(c)       In addition, in connection with such Substitution, the Transferor
shall deliver or cause to be delivered to the Collateral Custodian the related
Required Loan Documents as set forth in Section 2.1(g). On the date any such
Substitution is completed, the Purchaser shall, automatically and without
further action, release and shall transfer to the Transferor, free and clear of
any Lien created pursuant to this Agreement, all of the right, title and
interest of the Purchaser in, to and under such Replaced Loan Asset, and the
Purchaser shall be deemed to represent and warrant that it has the company
authority and has taken all necessary company action to accomplish such
transfer, but without any other representation and warranty, express or implied.

 

Section 6.3.       Repurchase Limitations. The Transferor and the Purchaser
agree that the Transferor and any Affiliate of the Transferor may repurchase any
Sale Portfolio from the Purchaser only in the case of a repurchase or
Substitution of any Sale Portfolio pursuant to Section 6.1 or Section 6.2 or in
an arm’s-length transaction for fair market value.

 

ARTICLE VII.

 

ADDITIONAL RIGHTS AND OBLIGATIONS IN

RESPECT OF THE SALE PORTFOLIO

 

Section 7.1.       Rights of the Purchaser.

 

(a)       The Transferor hereby authorizes the Purchaser, the Collateral Agent,
the Administrative Agent, the Lender and/or their respective designees or
assignees, after the occurrence and during the continuation of a Transferor
Termination Event, to take any and all steps in Transferor’s name and on behalf
of the Transferor that the Purchaser, the Collateral Agent, the Administrative
Agent, the Lender and/or their respective designees or assignees determine are
reasonably necessary or appropriate to collect all amounts due under any and all
Sale Portfolio and to enforce or protect the Purchaser’s, the Collateral
Agent’s, the Administrative Agent’s and the Lender’s rights under this
Agreement, including endorsing the name of the Transferor on checks and other
instruments representing Interest Collections and Principal Collections and
enforcing such Sale Portfolio.

 

34

 

 

(b)       Except as set forth in Section 6.1 and Section 6.2 with respect to the
repurchase or Substitution of certain Loan Assets, the Purchaser shall have no
obligation to account for, replace, substitute or return any Sale Portfolio to
the Transferor. The Purchaser shall have no obligation to account for or to
return Interest Collections or Principal Collections, or any interest or other
finance charge collected pursuant thereto, to the Transferor, irrespective of
whether such Interest Collections and Principal Collections and charges are in
excess of the Purchase Price for such Sale Portfolio.

 

(c)       The Purchaser shall have the right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Sale Portfolio and
all of the Purchaser’s right, title and interest in, to and under this Agreement
or the Loan and Servicing Agreement.

 

(d)       The Purchaser shall have the sole right to retain any gains or profits
created by buying, selling or holding the Sale Portfolio and shall have the sole
risk of and responsibility for losses or damages created by such buying, selling
or holding.

 

Section 7.2.       Rights With Respect to Loan Files.

 

At any time when a Person other than Golub Capital BDC, Inc. has been designated
pursuant to Article VI of the Loan and Servicing Agreement, the Transferor
shall, at the Purchaser’s, the Collateral Agent’s, the Collateral Custodian’s or
the Administrative Agent’s reasonable request, assemble all of the Loan Files
which evidence the Sale Portfolio originated by the Transferor, or which are
otherwise necessary or desirable to collect such Sale Portfolio, and make the
same available to the Purchaser, the Collateral Agent, the Collateral Custodian
or the Administrative Agent at a place selected by the Purchaser, the Collateral
Agent, the Collateral Custodian, the Administrative Agent or their designee.

 

Section 7.3.       Notice to Collateral Agent and Administrative Agent.

 

The Transferor agrees that, concurrently with its delivery to the Purchaser,
copies of all notices, reports, documents and other information required to be
delivered by the Transferor to the Purchaser hereunder shall be delivered by the
Transferor to the Collateral Agent and the Administrative Agent.

 

ARTICLE VIII.

 

TRANSFEROR TERMINATION EVENTS

 

Section 8.1.       Transferor Termination Events.

 

(a)        If any of the following events (each a “Transferor Termination
Event”) shall have occurred:

 

(i)       the Transferor shall fail to pay any amount required to be paid by the
Transferor hereunder when due and such failure to pay is not cured within one
(1) Business Day after the same becomes due; provided, however, that a
Transferor Termination Event shall not occur under this clause (a) if such
failure to pay is caused by an error or omission of an administrative or
operational nature and such payment is in fact made on or before the third
following Business Day; or

 

35

 

 

(ii)       the Transferor shall fail to observe or perform any covenant or
agreement applicable to it contained herein (other than as specified in
paragraph (i) of this Section 8.1) for a period of 30 days (if such failure can
be remedied) after the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Transferor by the
Administrative Agent or Collateral Agent; provided that the delivery of a
certificate or other report within 30 days that corrects any inaccuracy
contained in a previous certificate or report shall be deemed to cure such
inaccuracy as of the date of delivery of such updated certificate or report and
any and all inaccuracies arising from the continuation of such initial
inaccurate certificate or report; or

 

(iii)     any representation, warranty or certification made by the Transferor
in this Agreement or in any statement, record, certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect when made and continues to be unremedied for a period of thirty (30)
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Transferor by the Administrative Agent or the Collateral Agent (which shall be
given at the direction of the Administrative Agent) and (ii) the date on which a
Responsible Officer of the Transferor acquires knowledge thereof; provided that
the delivery of a certificate or other report within 30 days which corrects any
inaccuracy contained in a previous certificate or report shall be deemed to cure
such inaccuracy as of the date of delivery of such updated certificate or report
and any and all inaccuracies arising from the continuation of such initial
inaccurate certificate or report; or

 

(iv)     a Bankruptcy Event shall occur with respect to the Transferor; or

 

(v)      the occurrence of (A) an Event of Default set forth in Section 7.01 of
the Loan and Servicing Agreement (past any applicable notice or cure period
provided in the definition thereof) or (B) the Facility Maturity Date; or

 

(vi)     a notice of Lien shall have been filed by the Pension Benefit Guaranty
Corporation against the Transferor under Section 430(k) of the Code or Section
303(k) of ERISA for a failure to make a required installment or other payment to
a plan to which Section 430(k) of the Code or Section 303(k) of ERISA applies
unless there shall have been delivered to the Administrative Agent proof of
release of such Lien; or

 

(vii)    (A) the rendering of one or more judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $1,000,000 against the Transferor, and the
Transferor shall not have either (1) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (2) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal; (B) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Transferor to enforce any such judgment; or (C) the Transferor shall have made
payments of amounts in excess of $1,000,000 in the settlement of any litigation,
claim or dispute (excluding payments actually made from insurance proceeds); or

 

36

 

 

(viii)   a federal tax notice of Lien, in an amount equal to or greater than
$1,000,000, shall have been filed against the Transferor unless there shall have
been delivered to the Administrative Agent proof of release of such Lien;

 

then, (A) in the case of any Transferor Termination Event described in paragraph
(iv) or (v)(A) above, the obligation of the Purchaser to Purchase Sale Portfolio
from the Transferor shall thereupon automatically terminate without further
notice of any kind, the receipt of which by the Transferor is hereby waived by
the Transferor, (B) in the case of any Transferor Termination Event described in
paragraph (v)(B) above, the obligation of the Purchaser to Purchase Sale
Portfolio from the Transferor shall thereupon terminate without notice of any
kind, which is hereby waived by the Transferor unless both the Purchaser and the
Transferor agree in writing that such event shall not trigger an Early
Termination (as hereinafter defined) hereunder, and (C) in the case of any other
Transferor Termination Event, so long as such Transferor Termination Event shall
be continuing, the Purchaser or the Administrative Agent may terminate the
Purchaser’s obligation to Purchase Sale Portfolio from the Transferor by written
notice to the Transferor (any termination pursuant to clause (A), (B) or (C) of
this Section 8.1(a) is herein called an “Early Termination”); provided that, in
the event of any involuntary petition or proceeding as described in clause (i)
of the definition of “Bankruptcy Event” as defined in the Loan and Servicing
Agreement, the Purchaser shall not Purchase Sale Portfolio from the Transferor
unless such involuntary petition or proceeding is dismissed, bonded or
discharged prior to such Purchase and within sixty (60) days of the filing of
such petition or the commencement of such proceeding.

 

Section 8.2.        Remedies.

 

(a)        If a Transferor Termination Event has occurred, the Purchaser (and
its assignees) shall have, in addition to all other rights and remedies under
this Agreement or otherwise all of the rights and remedies provided to a secured
creditor under the UCC of each applicable jurisdiction and other Applicable Law
in respect thereto, which rights shall be cumulative.

 

(b)       The Transferor agrees that, upon the occurrence of a Transferor
Termination Event the Purchaser, the Collateral Agent or the Administrative
Agent shall have the right to:

 

(i)       require the Transferor to, and the Transferor hereby agrees that it
will at the Transferor’s expense and upon request of the Purchaser, the
Collateral Agent or the Administrative Agent forthwith, assemble all or any part
of the Sale Portfolio as directed by the Purchaser, the Collateral Agent or the
Administrative Agent and make the same available at a place to be designated by
the Purchaser, the Collateral Agent or the Administrative Agent; and

 

37

 

 

(ii)      without notice except as specified below, sell the Sale Portfolio or
any part thereof in one or more parcels at a public or private sale, at any of
the Collateral Agent’s, the Purchaser’s or the Administrative Agent’s offices or
elsewhere, for cash, or credit or for future delivery, and upon such other terms
as the Purchaser, the Collateral Agent or the Administrative Agent may deem
commercially reasonable. The Transferor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to the Transferor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Purchaser, the
Collateral Agent or the Administrative Agent shall not be obligated to make any
sale of Sale Portfolio regardless of notice of sale having been given. The
Purchaser, the Collateral Agent or the Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

 

Section 8.3.       Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Transferor’s
and the Purchaser’s representations, covenants and obligations set forth in
Articles IV, V, VI, and VII, as applicable, create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Collection Date; provided, that the rights
and remedies with respect to any breach of any representation and warranty made
or deemed made by the Transferor pursuant to Articles III and IV and the
provisions of Section 6.1 and Section 6.2, the rights and obligations under
ARTICLE VII, the indemnification provisions of ARTICLE IX and the provisions of
Section 5.1, Section 10.1, Section 10.7, Section 10.8, Section 10.9, Section
10.11, Section 10.12, Section 10.13 and Section 10.16 shall be continuing and
shall survive any termination of this Agreement.

 

ARTICLE IX.

 

INDEMNIFICATION

 

Section 9.1.        Indemnification by the Transferor.

 

(a)        Without limiting any other rights which the Purchaser, any assignee
of the Purchaser or any such Persons’ respective shareholders, officers,
employees, agents, or Affiliates (each an “Indemnified Party”) may have
hereunder or under Applicable Law, the Transferor hereby agrees to indemnify any
Indemnified Party from and against any and all costs, expenses, losses, damages,
claims, and liabilities, including reasonable attorneys’ fees and disbursements
(all of the foregoing, being collectively referred to as, “Indemnified
Amounts”), awarded against or incurred by such Indemnified Party or other
non-monetary damages of any such Indemnified Party or any of them arising out of
or as a result of this Agreement excluding, however, any such amounts resulting
solely from (x) any gross negligence, bad faith or willful misconduct on the
part of the applicable Indemnified Party as determined in a court of competent
jurisdiction by final non-appealable judgment or (y) the uncollectability of any
Loan Asset due to the Obligor’s failure to pay any amounts due under the
applicable loan agreement in accordance with its terms.

 

(b)       Any Indemnified Amounts shall be paid by the Transferor to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two (2) Business Days following receipt by the Transferor of the
Administrative Agent's written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts).

 

38

 

 

(c)       If for any reason the indemnification provided above in this Section
9.1 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Transferor shall contribute to the amount paid or payable
by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Transferor on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations.

 

(d)       If the Transferor has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party pursuant to this Section
9.1 and such Indemnified Party thereafter collects any of such amounts from
others, such Indemnified Party will promptly repay such amounts collected to the
Transferor, without interest.

 

(e)       Indemnified under this Section 9.1 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any Tax consequences
to the Indemnified Party of the receipt of the indemnity provided hereunder,
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party.

 

(f)       The obligations of the Transferor under this Section 9.1 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank or the Collateral Custodian, the invalidity
or unenforceability of any term or provision of this Agreement or any other
Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Purchaser, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

 

(g)       Any indemnification pursuant to this Section 9.1 shall not be payable
from the Sale Portfolio.

 

Section 9.2.       Assignment of Indemnities.

 

The Transferor acknowledges that, pursuant to the Loan and Servicing Agreement,
the Purchaser shall assign its rights of indemnity granted hereunder to the
Collateral Agent, for the benefit of the Secured Parties. Upon such assignment,
(a) the Collateral Agent, for the benefit of the Secured Parties, shall have all
rights of the Purchaser hereunder and may in turn assign such rights, and (b)
the obligations of the Transferor under this ARTICLE IX shall inure to the
Collateral Agent, for the benefit of the Secured Parties. The Transferor agrees
that, upon such assignment, the Collateral Agent, for the benefit of the Secured
Parties, may enforce directly, without joinder of the Purchaser, the indemnities
set forth in this ARTICLE IX.



 

39

 

 

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.1.    Limitation on Liability. No claim may be made by the Transferor
or any other Person against the Lender, the Collateral Agent, the Collateral
Custodian, the Administrative Agent or any other Secured Party or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Transferor hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

Section 10.2.    Amendments; Limited Agency. Except as provided in this Section
10.2, no amendment, waiver or other modification of any provision of this
Agreement shall be effective unless signed by the Purchaser and the Transferor
and consented to in writing by the Administrative Agent, the Required Lenders
and the Collateral Agent.

 

Section 10.3.    Waivers; Cumulative Remedies. No failure or delay on the part
of the Purchaser (or any assignee thereof) or the Transferor, in exercising any
power, right, privilege or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right,
privilege or remedy preclude any other or future exercise thereof or the
exercise of any other power, right, privilege or remedy. The powers, rights,
privileges and remedies herein provided are cumulative and not exhaustive of any
powers, rights, privileges and remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

 

Section 10.4.    Notices. All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include communication by e-mail in portable document format (.pdf)) and faxed,
e-mailed or delivered, to each party hereto, at its address set forth under its
name below or at such other address as shall be designated by such party in a
written notice to the other parties hereto:

 

 If to Purchaser:         Golub Capital BDC Funding II LLC   c/o Golub Capital
BDC, Inc.   666 Fifth Avenue, 18th Floor   New York, New York 10103   Attention:
Structured Products   Email: structuredproducts@golubcapital.com     If to
Transferor:         Golub Capital BDC, Inc.   666 Fifth Avenue, 18th Floor   New
York, New York 10103   Attention: Structured Products   Email:
structuredproducts@golubcapital.com

 

40

 

 

Notices and communications by e-mail shall be effective when sent, and notices
and communications sent by other means shall be effective when received.

 

Section 10.5.     Merger and Integration. Except as specifically stated
otherwise herein, this Agreement, the Loan and Servicing Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement, the Loan and Servicing Agreement and the
Transaction Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

Section 10.6.    Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

Section 10.7.   GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 10.8.     Consent to Jurisdiction; Service of Process.

 

(a)       Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in New York City in any action or proceeding arising out of or
relating to this Agreement, and each party hereto hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)       Each of the Transferor and the Purchaser agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Transferor or the Purchaser, as applicable, at its
address specified in Section 10.4. Nothing in this Section 10.8 shall affect the
right of the Transferor or the Purchaser to serve legal process in any other
manner permitted by law.



 

41

 

 

Section 10.9.     Costs, Expenses and Taxes.

 

(a)       In addition to the rights of indemnification granted to the Purchaser
and its Affiliates and officers, directors, employees and agents thereof under
ARTICLE IX hereof, the Transferor agrees to pay on the Payment Date pertaining
to a Remittance Period all out-of-pocket costs and expenses of the Purchaser or
its assignees incurred in connection with (x) the preparation, execution,
delivery, administration, amendment or modification of, any waiver or consent
issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, the fees and expenses
of counsel for the Purchaser with respect thereto and with respect to advising
the Purchaser or its assignees as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, and (y) the enforcement or potential enforcement of this
Agreement or any Transaction Document and the other documents to be delivered
hereunder or in connection herewith.

 

(b)       The Transferor shall pay, on the Payment Date pertaining to a
Remittance Period, any and all stamp, sales, excise and other taxes and fees
payable or determined to be payable to any Governmental Authority in connection
with the execution, delivery, filing and recording of this Agreement and the
other documents to be delivered hereunder.

 

(c)       The Transferor shall pay, on the Payment Date pertaining to a
Remittance Period, all other out-of-pocket costs, expenses and Taxes (excluding
Taxes imposed on or measured by net income) incurred by the Purchaser or its
assignees in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, all costs and expenses incurred by the Purchaser or its
assignees in connection with periodic audits of the Transferor’s books and
records, including without limitation the Records.

 

Section 10.10.   Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by e-mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.11.   Bankruptcy Non-Petition and Limited Recourse; Claims. The
Transferor hereby agrees that it will not institute against, or join any other
Person in instituting against, the Purchaser any Bankruptcy Proceeding so long
as there shall not have elapsed one (1) year (or such longer preference period
as shall then be in effect) and one day since the Collection Date. The
Transferor hereby acknowledges that (i) the Purchaser has no assets other than
the Sale Portfolio and rights and interests in the Transaction Documents and
rights incidental thereto, (ii) the Purchaser shall, immediately upon Purchase
hereunder, grant a security interest in the Sale Portfolio to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to the Loan and
Servicing Agreement, and (iii) Available Collections generated by the Sale
Portfolio will be applied to payment of the Purchaser’s obligations under the
Loan and Servicing Agreement. In addition, the Transferor shall have no recourse
for any amounts payable or any other obligations arising under this Agreement
against any officer, member, director, employee, partner, Affiliate or security
holder of the Purchaser or any of its successors or assigns.

 

42

 

 

The provisions of this Section 10.11 are a material inducement for the Purchaser
to enter into this Agreement and the transactions contemplated hereby and for
the Administrative Agent and the Secured Parties to enter into the Loan and
Servicing Agreement and the transactions contemplated thereby and are an
essential term hereof. The Purchaser may seek and obtain specific performance of
such provisions (including injunctive relief), including, without limitation, in
any bankruptcy, reorganization, arrangement, winding-up, insolvency, moratorium
or liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws or any similar laws.

 

Section 10.12.   Binding Effect; Assignability.

 

(a)       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

(b)        Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Transferor except as
permitted by this Section 10.12 or the Loan and Servicing Agreement.
Simultaneously with the execution and delivery of this Agreement, the Purchaser
will assign all of its right, title and interest in this Agreement to the
Collateral Agent, for the benefit of the Secured Parties, to which assignment
the Transferor hereby expressly consents. Upon assignment, the Transferor agrees
to perform its obligations hereunder for the benefit of the Collateral Agent,
for the benefit of the Secured Parties, under the Loan and Servicing Agreement
and the Collateral Agent, in such capacity, shall be a third party beneficiary
hereof. The Collateral Agent, for the benefit of the Secured Parties, under the
Loan and Servicing Agreement upon such assignment may enforce the provisions of
this Agreement, exercise the rights of the Purchaser and enforce the obligations
of the Transferor hereunder without joinder of the Purchaser.

 

(c)        The Administrative Agent, the Lender, the Collateral Custodian, the
Collateral Agent and the other Secured Parties shall be third-party
beneficiaries of this Agreement.

 

Section 10.13.   Waiver of Setoff.

 

(a)       The Transferor’s obligations under this Agreement shall not be
affected by any right of setoff, counterclaim, recoupment, defense or other
right the Transferor might have against the Purchaser, the Administrative Agent,
the Lender, the Collateral Agent, the Collateral Custodian, the other Secured
Parties or any assignee of such Persons, all of which rights are hereby waived
by the Transferor.

 

(b)        The Purchaser shall have the right to set-off against the Transferor
any amounts to which the Transferor may be entitled hereunder and to apply such
amounts to any claims the Purchaser may have against the Transferor from time to
time under this Agreement. Upon any such set-off, the Purchaser shall give
notice of the amount thereof and the reasons therefor to the Transferor.

 

43

 

 

Section 10.14.  Headings and Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

 

Section 10.15.   Rights of Inspection. At the discretion of the Purchaser and
the Administrative Agent, the Transferor shall allow the Purchaser and the
Administrative Agent to review the Transferor’s compliance with its obligations
under this Agreement and any other Transaction Document to which it is a party,
and to conduct an audit of the Sale Portfolio and Required Loan Documents in
conjunction with such a review. The Transferor agrees to render to the
Administrative Agent and the Purchaser such clerical and other assistance as may
be reasonably requested with regard to the foregoing; provided that such
assistance shall not interfere in any material respect with the Transferor’s
business and operations. So long as no Transferor Termination Event has occurred
and is continuing, such visits and inspections shall occur only (x) upon five
(5) Business Days' prior written notice and (y) during normal business hours.
During the existence of a Transferor Termination Event, there shall be no limit
on the timing of such inspections provided that the Administrative Agent or the
Purchaser shall have provided the Transferor with one Business Day notice before
any such inspection. The Purchaser and the Administrative Agent and their
representatives and successors and assigns acknowledge that in exercising the
rights and privileges conferred in this Section 10.15, the Purchaser and the
Administrative Agent and their representatives or assigns may, from time to
time, obtain knowledge of information, practices, books, correspondence and
records of a confidential nature and in which the Transferor has a proprietary
interest. The Purchaser and the Administrative Agent and their representatives
and successors and assigns each agree that (i) each shall retain in strict
confidence and shall use commercially reasonable efforts to ensure that its
representatives retain in strict confidence and will not disclose without the
prior written consent of the Transferor any or all of such information,
practices, books, correspondence and records furnished to them and (ii) that
they will not, and will use commercially reasonable efforts to ensure that its
representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Transferor, unless such information is generally available to the public
or is required by law to be disclosed.

 

Section 10.16.  Subordination. The Transferor hereby agrees that all obligations
and indebtedness of the Purchaser owed to the Transferor shall be subordinate in
right of payment to the prior payment of any indebtedness or obligation of the
Purchaser owing to the Lender, the Collateral Agent, the Collateral Custodian,
the Administrative Agent or any other Secured Party under the Loan and Servicing
Agreement.

 

[Signature pages to follow.]

 

44

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

  GOLUB CAPITAL BDC FUNDING II LLC   as the Purchaser       By: Golub Capital
BDC, Inc.,   its Designated Manager       By: /s/ Ross A. Teune   Name: Ross A.
Teune   Title: Chief Financial Officer

 



 

 

 

  GOLUB CAPITAL BDC, INC.       as the Transferor       By: /s/ Ross A. Teune  
Name: Ross A. Teune   Title: Chief Financial Officer

 



 

 

 

Schedule I

 

SALE PORTFOLIO LIST

 

(See Attached)

 



Sch. I-1

 